Citation Nr: 1453734	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  09-45 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an increased rating for degenerative joint disease of the right knee, currently evaluated as 10 percent disabling.

2. Entitlement to an increased rating for degenerative joint disease of the left knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1976 to August 1996. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Lincoln, Nebraska. These claims were remanded by the Board in September 2011 for a VA medical examination. A review of the record shows that the RO has complied with all remand instructions. 

The Veteran testified before the undersigned Veterans Law Judge in October 2010, at a video conference hearing; a transcript of that hearing is associated with the claims folder and has been reviewed.

The issue of scar residuals associated with the removal of the Veteran's semilunar cartilage is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence demonstrates that the Veteran's degenerative joint disease of the right knee is manifested by, occasional swelling, stiffness, locking, clicking, and range of motion from 0 to 120 degrees.

2. The evidence demonstrates that the Veteran's degenerative joint disease of the left knee is manifested by pain, occasional swelling, stiffness, locking, clicking, and range of motion from 0 to 120 degrees.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for degenerative joint disease of the right knee, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R.§§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010 (2014).  

2. The criteria for a rating in excess of 10 percent for degenerative joint disease of the left knee, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R.§§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010 (2014).  

3. The criteria for a separate 10 percent rating for symptomatic removal of semilunar cartilage of the right knee, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014), 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2014).

4. The criteria for a separate 10 percent rating for symptomatic removal of semilunar cartilage of the left knee, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014), 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in December 2008.  

VA has a duty to assist the Veteran in the development of the claims. The claims file includes medical records, private medical records, and the statements of the Veteran in support of his claims, to include his testimony at a Board hearing. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  

The most recent VA examination was obtained in October 2011. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded an adequate VA examination. The report includes clinical examination findings, diagnostic testing, and the Veteran's reported symptoms. The report provides findings relevant to the criteria for rating the disabilities at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims. Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Rating Disabilities in General

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1. Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Musculoskeletal Disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40 and 4.45 (2014), see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2014). The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement. Id. § 4.45.

However, pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss. Pain may cause a functional loss but itself does not constitute functional loss; rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

Degenerative or traumatic arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups. A 20 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5024 (2014).

Flexion and Limitation of the Lower Extremity

DC 5260 provides a noncompensable rating when flexion is limited to 60 degrees or more. A 10 percent rating is warranted for leg flexion limited to 45 degrees. A 20 percent evaluation is for leg flexion limited to 30 degrees. A 30 percent evaluation is for leg flexion limited to 15 degrees.  

DC 5261 provides a noncompensable rating when extension is limited to 5 degrees or less. A 10 percent rating is warranted for leg extension limited to 10 degrees. A 20 percent evaluation is for leg extension limited to 15 degrees. A 30 percent evaluation is for leg extension limited to 20 degrees. A 40 percent evaluation is for leg extension limited to 30 degrees. A 50 percent evaluation is for leg extension limited to 45 degrees.  

In VAOPGCPREC 9 - 2004 (Sept. 17, 2004), it was held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg. As such, if the evidence of record reflects compensable loss of both flexion and extension of either leg, the Veteran would be entitled to the combined evaluation under Diagnostic Codes 5260 and 5261, per the combined ratings table in 38 C.F.R. § 4.25.  

Instability of the Knee

Instability of the knee and limitation of motion of the knee are two separate disabilities. As such, it is permissible to award separate ratings under both a range of motion code and an instability code (DC 5257), without violating the prohibition on pyramiding. See VAOPGCPREC 23-97. DC 5257 is predicated on instability, rather than limitation of motion, therefore, an analysis under DeLuca does not apply. See Johnson v. Brown, 9 Vet. App. 7 (1996).  

Under DC 5257, for recurrent subluxation or lateral instability of the knee, a 10 percent evaluation is warranted for slight knee impairment. A 20 percent evaluation is warranted for moderate knee impairment. A 30 percent evaluation is warranted for severe knee impairment.  

Words such as "mild", "slight", "moderate", "marked", and "severe" are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issues on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

In November 2008, the Veteran requested an increased rating for his bilateral knee disability. In rating the Veteran's bilateral knee disability, the Board has considered the Veteran's subjective complaints and the objective findings on examinations.  

A rating under DC 5256 is not for application because the evidence of record is against a finding of ankylosis. Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure." Colayong v. West, 12 Vet App 524 (1999) (citing Dorland's Illustrated Medical Dictionary (28TH Ed. 1994) at 86).The medical evidence reflects that the Veteran has a bilateral range of motion from at least 0 to 120 degrees, the evidence is against a finding of ankylosis; thus, a rating under DC 5256 is not warranted. (See July 2009 private medical report).

An October 2011 VA examination revealed that the Veteran has no patellar subluxation. It was further noted that both Lachman test and posterior drawer test were negative for instability in both knees. 

A July 2009 private medical examination reflects no anterior, posterior or varus-valgus laxity, in either of the Veteran's knees.  

Additional a December 2008 VA examination reflects no knee instability.

The Veteran would be entitled to a rating under DC 5257 if the evidence reflected that he had severe, moderate, or slight recurrent subluxation or lateral instability. The evidence of record, as discussed above, is against a finding that the Veteran has had recurrent subluxation or lateral instability. 

Joint instability can be objectively diagnosed upon clinical examination. The clinical evidence of record, noted above, is against a finding of such instability as the record indicates no laxity or instability within either of the Veteran's knees. Thus, a separate compensable rating under DC 5257 is not warranted.

A rating under DC 5258 is not warranted because the evidence does not reflect dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint. While the Veteran has stated that he has experienced locking, clicking, and pain, the clinical evidence does not reflect dislocated semilunar cartilage in either knee. 

The claims folder reflects that the Veteran has had a medial and lateral partial meniscectomy and chrondroplasty on his left knee in 2011. In 2010, the Veteran had a partial meniscectomy and chrondroplasty on his right knee. The veteran has had athroscopic surgery on both knees. (See October 2011 VA medical examination and February 2010 private operative report). Both of the Veteran's knees manifest symptoms that may be reasonably associated as residuals of these surgeries that are separate from the degenerative joint disease such as: locking of the knees, clicking, and tenderness in the areas along the medial joint. In view of the circumstances, the Board finds a separate 10 percent rating under DC 5259 for symptomatic residuals of removal of semilunar cartilage is warranted for each of the Veteran's knees.

The October 2011 VA examination report reflects that the Veteran's had 0 to 120 range of motion bilaterally. The examination further noted no crepitus with range of motion, no weakness, excess fatigability, or incoordination. 

A July 2009 private medical report reflects a range full range of extension and 120 degrees of flexion for the Veteran's right knee. The Veteran's left knee was noted as having 0 to 130 range of motion. 

The December 2008 VA examination reflects that the Veteran had bilateral knee flexion of 0 to 130 and normal bilateral knee extension. 

A rating under DC 5260 is not applicable, as the Veteran does not experience functional loss to a degree that would warrant a rating under this code. The clinical evidence reflects that the Veteran has at least 0 to 120 range of motion in regard to his leg flexion.

A rating under DC 5261is not applicable, as the Veteran does not experience functional loss to a degree that would warrant a rating under this code. The clinical evidence reflects that the Veteran has a full range of motion in regard to his leg extension.

As noted above, the Veteran is not entitled to a compensable rating for limitation of motion. However, the Veteran is currently in receipt of a 10 percent evaluation for each knee under DC 5010. Disabilities of traumatic arthritis substantiated by x-ray (DC 5010) are rated under DC 5003 (degenerative arthritis). Under DC 5003, arthritis based on x-ray findings will be rated on limitation of motion, or if noncompensable, assigned a 10 percent rating. The record reflects that the Veteran's degenerative joint disease has been substantiated by x-ray. (See October 2011 VA medical examination). Thus, the Veteran remains entitled to a 10 percent evaluation for each knee under DC 5003/5010. 

A rating under DC 5262 is not warranted because the evidence does not reflect that the Veteran has malunion or nonunion of the tibia and fibula.

A rating under DC 5263 is not warranted because the evidence does not show that he has acquired genu recurvatum. 

In addition to the clinical findings, the Board has also considered the Veteran's statements regarding his pain, that he takes medication to help with his symptoms, problems kneeling, and knee stiffness. However, the Board finds that the Veteran's listed disabilities' symptoms do not warrant an additional increased ratings at this time as his impairments are contemplated in the currently assigned ratings.


Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The Board finds that the symptoms associated with the Veteran's bilateral degenerative joint disease of the knees are specifically contemplated within the diagnostic codes. In short, the rating criteria reasonably describe the Veteran's bilateral knee disability symptomatology.

Moreover, the evidence does not reflect that the Veteran's disability has met the second prong of Thun (i.e. marked interference with employment or frequent periods of hospitalization). The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. The record does not indicate that the Veteran has been unable to maintain substantial gainful employment due to his bilateral knee disability. Thus, the issue of entitlement to TDIU has not been reasonably raised by the record.


ORDER

Entitlement to an increased rating in excess of 10 percent, for degenerative joint disease of the right knee, is denied.

Entitlement to an increased rating in excess of 10 percent for degenerative joint disease of the left knee, is denied.

A separate rating of 10 percent for symptomatic removal of semilunar cartilage of the right knee, is granted subject to the laws and regulations controlling the award of monetary benefits.

A separate rating of 10 percent for symptomatic removal of semilunar cartilage of the left knee, is granted subject to the laws and regulations controlling the award of monetary benefits.


REMAND

The claims folder reflects that the Veteran underwent a medial and lateral partial meniscectomy and chrondroplasty on his left knee and a partial meniscectomy and chrondroplasty on his right knee. (See October 2011 VA medical examination and February 2010 private operative report). The October VA medical examination noted scars consistent with the Veteran's bilateral knee surgeries. While the examiner noted that the scars were nontender to palpation, the report does not provide a detailed examination of the scars to allow the Board to adequately rate them. Thus, an examination of the Veteran scars must be obtained. 


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to ascertain the nature, and evaluate the current level of severity, of the Veteran's scars associated with his bilateral knee surgeries. The entire claims folder, to include a copy of this remand, must be reviewed by the examiner in conjunction with the examination.  

The examiner must provide a complete description of the scars to include: a.) the amount of scars; b.) size of each one if multiple scars are present; c.) whether or not the scar is associated with underlying tissue damage; d.) whether or not the scar is painful; and e.) the stability of the scar.

2. The Veteran must be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

3. After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


